     Case 1:20-cv-00814-DAD-BAM Document 14 Filed 10/05/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   YAKINI DEANDRE BYRD,                              No. 1:20-cv-00814-DAD-BAM (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   E. RAZO, et al.,                                  ACTION DUE TO PLAINTIFF’S FAILURE
                                                       TO STATE A COGNIZABLE CLAIM
15                      Defendants.
                                                       (Doc. No. 12)
16

17           Plaintiff Yakini Deandre Byrd is a state prisoner proceeding pro se and in forma pauperis

18   in this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 11, 2020, the assigned magistrate judge screened the first amended

21   complaint and issued findings and recommendations recommending that the federal claims in this

22   action be dismissed due to plaintiff’s failure to state a cognizable claim upon which relief may be

23   granted, and that the court decline to exercise supplemental jurisdiction over plaintiff’s purported

24   state law claims. (Doc. No. 12.) Those pending findings and recommendations were served on

25   plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)

26   days after service. (Id. at 5.) On September 21, 2020, plaintiff filed objections to the pending

27   findings and recommendations. (Doc. No. 13.)

28   /////
                                                      1
     Case 1:20-cv-00814-DAD-BAM Document 14 Filed 10/05/20 Page 2 of 3

 1           In his objections, plaintiff does not address the analysis set forth in the pending findings

 2   and recommendations or proffer allegations to show that there is a causal link between defendants

 3   Razo, Juarez, and Ceballos and the allegations in his complaint. Plaintiff also does not address

 4   the magistrate judge’s finding that plaintiff’s complaint failed “to state what each these

 5   defendants did or did not do that resulted in a deprivation of his rights.” (Doc. No. 12 at 3.)

 6   Rather, plaintiff reiterates his position that he has sufficiently stated a short and plain statement of

 7   his claim, but that the court “overlook[s] [his] claim because of the shortness of it.” (Doc. No. 13

 8   at 2.) Thus, plaintiff’s objections provide no basis upon which to reject the pending findings and

 9   recommendations. The undersigned agrees with the magistrate judge’s findings that plaintiff’s

10   conclusory allegations are insufficient to state a cognizable claim for relief. In addition, the

11   undersigned agrees with the recommendation that the court should decline to exercise

12   supplemental jurisdiction over plaintiff’s purported state law tort claims.

13           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

14   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

15   objections, the court concludes the findings and recommendations are supported by the record

16   and by proper analysis.

17           Accordingly,

18           1.     The findings and recommendations issued on September 11, 2020 (Doc. No. 12)

19                  are adopted in full;

20           2.     Plaintiff’s federal claims are dismissed due to plaintiff’s failure to state a
21                  cognizable claim for relief;

22           3.     The court declines to exercise supplemental jurisdiction over plaintiff’s purported

23                  state law claims pursuant to 28 U.S.C. § 1367(c)(3);

24   /////

25   /////

26   /////
27   /////

28   /////
                                                        2
     Case 1:20-cv-00814-DAD-BAM Document 14 Filed 10/05/20 Page 3 of 3

 1         4.    Plaintiff’s purported state law claims are dismissed; and

 2         5.    The Clerk of the Court is directed to close this case.

 3   IT IS SO ORDERED.
 4
        Dated:   October 5, 2020
 5                                                     UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
